Citation Nr: 1734526	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  03-14 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to January 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In November 2005, the Board remanded the claim for a TDIU for additional development.  In August 2008, the Board denied the claim for TDIU.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims (CAVC).  In December 2010, the Court granted a Joint Motion for Remand (JMR), which vacated the Board's 2008 decision for action consistent with the JMR.  The JMR noted that the Board must consider whether a claim for service connection for cognitive disorder is raised by the record and suggested that, if so, this is intertwined with the claim for TDIU.

In December 2011, the Board remanded the TDIU claim for additional action.  Thereafter, the RO denied the claim for a neuropsychiatric (cognitive) disorder in December 2016 while the TDIU claim was in remand status and prior to recertification of the TDIU claim to the Board in April 2017.  The Board observes that there is no notice letter on the December 2016 rating decision associated with the claims file, but the Veteran's attorney letter dated in May 2017 reflects that she is aware of the adverse December 2016 decision and she reported that she had until December 2017 to appeal that decision to the Board.

The record shows that the Veteran's attorney representation is limited to the claims for a TDIU and seizure disorder to include service connection for a cognitive disorder.  See Power of Attorney (May 2015).  As such, the Veteran is advised that any other issues on appeal to the Board will be addressed in a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board observes that, following recertification of the TDIU claim to the Board, the RO granted an increased evaluation (20 percent) for the service-connected left shoulder disability based on an April 2017 VA examination .  In view of the determination by the RO that the Veteran's left shoulder has worsened, the Board believes that the TDIU claim must be returned to the RO for consideration in the first instance to ensure due process of law.

Also, the record shows that the Veteran's attorney seeks to postpone consideration of the claim for TDIU by the Board until the claimant completes an appeal of the claim for service connection for a cognitive disorder, which was recently denied by the RO.  See Extension Request (May 2017); Rating Decision (December 2016).  The Board believes that, in order to comply with the substance of the December 2010 JMR and Court order, consideration of the claim for a TDIU must be deferred until either (1) expiration of the appeal period for the December 2016 rating decision that denied service connection for a neuropsychiatric disability (i.e. cognitive disorder) or, (2) the claim for service connection for a neuropsychiatric disability (i.e. cognitive disorder) is certified to the Board following VA's receipt of a timely filed substantive appeal in the matter.

Additionally, the Board believes that additional development is still necessary to decide the claim for a TDIU.  First, it is noted that the Veteran reported working for Goodwill Industries in correspondence dated in June 2015.  See Correspondence (June 2015).  As such, the RO should undertake all appropriate action to determine whether the Veteran has been engaged in substantially gainful employment during this appeal and associate with the claims file all of his VA vocational rehabilitation records.  Second, the medical evidence of record is inadequate to make a TDIU determination.  Therefore, new VA examinations should be conducted that include information pertinent to adjudicators making a TDIU determination.


Accordingly, the case is REMANDED for the following action:

1.  All updated pertinent medical records should be obtained and associated with the claims file.  All records/responses received must be associated with the claims file.  

2.  The RO should undertake all appropriate action to determine whether the Veteran has been engaged in substantially gainful employment during this appeal and/or acquired additional training.  The RO should associate with the claims file all of the Veteran's VA vocational rehabilitation records to ensure that VA adjudicators have a complete picture of the Veteran's skills, abilities, and limitations.

3.  The Veteran should be scheduled for VA examinations of his service connected epilepsy, left shoulder, and right lower leg/knee disorders to address the functional impact of these disorders for the purpose of evaluating entitlement to TDIU.  The claims file must be reviewed and the review noted in the reports.  For musculoskeletal disorders, a complete examination should be conducted that includes findings for the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for each shoulder and each knee.

For TDIU purposes, the following is requested.

(a)  Each examiner should obtain a history from the Veteran on his day-to-day activities, to include hobbies, housework, yardwork, community involvement, and driving.

(b)  Each examiner should ask the Veteran to describe in his own words the functional impact of his service-connected disorders on his ability to engage in substantially gainful work.  The Veteran's response should be recorded in the report.

(c)  Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, each examiner should indicate the objective functional effects of the service connected disorder evaluated on the Veteran's ability to perform the physical and mental acts required for employment.

(i)  With regard to physical acts, the examiner should address functions of the upper and lower extremities to include the ability to sit, stand, walk, bend, carry, lift, grasp, pull and push.  The examiner should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  Please, do not state generically that the Veteran has "difficulty with prolonged standing, sitting, and walking," but rather provide specific details, as appropriate, that identify the frequency, duration, and/or severity of any limitation arising from the service-connected disorder evaluated.

(ii)  With regard to mental acts, the examiner should address functions of the mind to include concentration, focus, attention, and memory.  The examiner should indicate whether the Veteran displays objective signs of sleep impairment and, if so, whether this is due to the service connected disorder evaluated.

(iii)  Each examiner should indicate the effect, if any, of the Veteran's medications and/or treatment for the service-connected disorder evaluated on his ability to perform the physical and mental acts required for employment.

(iv)  Each examiner should indicate whether the Veteran has had any medical restrictions imposed on his activities due to the service-connected disorder evaluated.

The examiners should refrain from commenting on whether the Veteran is employable.

4.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim for TDIU.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.  However, the TDIU claim should not be recertified to the Board until either (a) the expiration of the appeal period for the December 2016 rating decision that denied service connection for a neuropsychiatric disability or, (b) the claim for service connection for a neuropsychiatric disability is certified to the Board following VA's receipt of a timely filed substantive appeal in the matter.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




